incapacitated for work to be deemed permanently and totally disabled if
                        they are "so handicapped that they will not be regularly employed in any
                        well-known branch of the labor market." Ranieri v. Catholic Cmty. Servs.,
                        111 Nev. 1057, 1062, 901 P.2d 158, 161 (1995); see also NRS 616C.435(2).
                        Factors to be considered in applying the odd-lot doctrine include the
                        worker's age, experience, training, and education.    Ranieri, 111 Nev. at
                        1062, 901 P.2d at 161.
                                    Here, the appeals officer considered the evidence presented by
                        the parties in light of those factors, including evidence that Burtrand's
                        transferable skills could not be used in the workplace due to her inability
                        to sit, stand, and walk without pain. The appeals officer found Burtrand's
                        testimony credible and also specifically relied on three medical reports:
                        that of Dr. Wendell Burris, Burtrand's personal physician; that of Dr.
                        Robin Genereaux, a vocational rehabilitation counselor; and that of Dr.
                        Mark Rosin, who performed an independent medical examination on
                        Burtrand. Each of these reports supports the appeals officer's findings.
                        See Westin Hotel v. Indus. Comm'n of Ill., 865 N.E.2d 342, 357-58 (Ill App.
                        Ct. 2007) (recognizing that evidence from both a rehabilitation services
                        provider or a vocational counselor and medical doctors support a PTD
                        finding under the odd-lot doctrine). Further, after the district court
                        remanded for the appeals officer to clarify whether Burtrand was
                        precluded from working in the competitive labor market at large or merely
                        in her former position at Metro, the appeals officer expressly found that,
                        based on the reports and Burtrand's physical limitations, she could not
                        return to "working in the competitive labor market at large," warranting a
                        PTD finding under the odd-lot doctrine.




SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    41ffejir
                             While the record contains conflicting evidence regarding
                 appellant's ability to work, this court will not reweigh the evidence or
                 replace the appeals officer's judgment as between two reasonable but
                 conflicting views.   See NRS 233B.135; Nellis Motors v. State, Dep't of
                 Motor Vehicles, 124 Nev. 1263, 1269-70, 197 P.3d 1061, 1066 (2008)
                 (explaining that this court will not reweigh the evidence, reassess witness
                 credibility, or substituteS our judgment for that of the appeals officer on
                 questions of fact). The appeals officer applied the correct legal standard
                 and substantial evidence supports the appeals officer's determination that
                 Burtrand qualifies for PTD benefits under the odd-lot doctrine.         See
                 Vredenburg v. Sedgwick CMS,     124 Nev. 553, 557 & n.4, 188 P.3d 1084,
                 1087 & n.4 (2008) (noting that the appeals officer's decision will not be
                 disturbed if supported by substantial evidence, which is evidence that a
                 reasonable person could accept as adequately supporting a conclusion).
                 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                 cc:   Hon. Michael Villani, District Judge
                       Richard A. Harris, Settlement Judge
                       Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                       Nevada Attorney for Injured Workers/Las Vegas
                       Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e